Citation Nr: 0724583	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-30 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from August 1972 to August 
1975 and from June 1979 to August 1994.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the requested benefit.  The 
veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing conducted at the RO, a transcript 
of which is of record in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The evidence of record shows that the veteran is service-
connected for the following: post-traumatic stress disorder, 
evaluated as 50 percent disabling; left carpal navicular 
fracture residuals, evaluated at 10 percent; right lateral 
meniscus tear residuals, evaluated as noncompensable; left 
fourth metacarpal fracture residuals, evaluated as 
noncompensable; and left knee chondromalacia, evaluated as 
noncompensable.  He has a combined disability evaluation of 
60 percent.  

During his May 2007 hearing, the veteran testified that he 
was being seen on a bi-weekly basis for his service-connected 
PTSD.  However, the most recent records in the claims folder 
date from 2004.  Therefore, it appears that there are 
additional VA treatment records available which must be 
obtained prior to a final determination of the veteran's 
claim.  In this regard, it is noted that records generated by 
VA facilities which may have an impact on the adjudication of 
a claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

In addition, the veteran stated the he had applied for 
disability retirement benefits from the U.S. Postal Service, 
and that a decision was due on that claim in June 2007.  
Although he stated at the hearing that he would advise VA of 
the result of that proceeding, the record does not yet 
contain that information.  An attempt must be made to obtain 
the records concerning this determination before a final 
decision as to his claim for TDIU can be made.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Cincinnati VA Medical 
Center and request copies of the veteran's 
treatment records developed between June 
2004 and the present.  The efforts to 
obtain these records must be documented 
for the claims folder.  If no records are 
available or cannot be obtained, it should 
be so stated, in writing, for inclusion in 
the claims folder.

2.  Contact the United States Postal 
Service and request a copy of the decision 
made as to the veteran's request for 
disability retirement benefits.  All 
medical records relied upon in making that 
decision should be included.  Any 
authorizations required from the veteran 
to obtain such records should be 
requested.  The efforts to obtain these 
records must be documented for the claims 
folder.  If no records are available or 
cannot be obtained, it should be so 
stated, in writing, for inclusion in the 
claims folder.

3.  Once the above-requested development 
has been completed, readjudicate the 
veteran's claim for TDIU.  If it is found 
that the veteran does not meet the 
schedular criteria for TDIU pursuant to 
38 C.F.R. § 4.16(a), but is unemployable 
because of his service-connected 
disabilities, the AMC/RO should submit the 
case to the Director, Compensation and 
Pension Service, for extraschedular 
consideration.

4.  If the decision remains adverse to the 
veteran, provide him and his 
representative an appropriate supplemental 
statement of the case, and an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans'Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


